Louis F. Burke PC v Aezah (2019 NY Slip Op 00557)





Louis F. Burke PC v Aezah


2019 NY Slip Op 00557


Decided on January 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2019

Friedman, J.P., Gische, Kapnick, Gesmer, Moulton, JJ.


8224 654778/16

[*1]Louis F. Burke PC, Plaintiff-Respondent,
vAhmed Aezah, et al., Defendants-Appellants.


Joseph A. Altman, P.C., Bronx (Joseph A. Altman of counsel), for appellants.
Winget, Spadafora & Schwartzberg, LLP, New York (Anthony D. Green of counsel), for respondent.

Order, Supreme Court, New York County (David Benjamin Cohen, J.), entered January 3, 2018, which, to the extent appealed from as limited by the briefs, granted plaintiff's motion to dismiss defendants' counterclaims for breach of contract, breach of fiduciary duty, legal malpractice, and violation of Judiciary Law § 487, unanimously affirmed, without costs.
We find that the motion court's dismissal of the counterclaims was proper and that defendants have not articulated any basis to disturb the motion court's ruling (Leon v Martinez , 84 NY2d 83, 87-88 [1994]). We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2019
DEPUTY CLERK